Citation Nr: 1729838	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  03-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right knee injury, status post lateral meniscectomy, based upon instability [hereinafter right knee instability].

2.  Entitlement to a rating in excess of 10 percent for right knee synovitis, status post arthroscopic surgeries, with arthritis, based upon limitation of motion [hereinafter right knee synovitis], exclusive of the period of a temporary total rating (TTR) of 100 percent from August 2, 2002, through October 31, 2002.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from March 30, 1979, to July 13, 1979, and with the Army National Guard from March 8, 1980, to March 9, 1980.  He also served with the Kansas Army National Guard on inactive duty training from June 5, 1982, to June 19, 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2003, the Veteran testified at a hearing before a decision review officer (DRO); a transcript of the hearing is associated with the electronic claims file.

In September 2005, September 2008, December 2011, August 2013, and October 2016, the Board, in relevant part, remanded the issues of entitlement to increased ratings for right knee instability and right knee synovitis for further development.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny ratings higher than those already assigned for right knee instability and right knee synovitis, as reflected by supplemental statements of the case (SSOCs) issued in April 2008, April 2010, February 2012, October 2014, December 2015, and May 2017.


FINDINGS OF FACT

1.  The Veteran's right knee injury, status post lateral meniscectomy, based upon instability has been manifested by subjective reports of instability or giving way up to six times per week and resulting in falls and by objective medical evidence documenting specific findings of no instability on testing.

2.  Exclusive of the period of a TTR from August 2, 2002, through October 31, 2002, the Veteran's right knee synovitis, status post arthroscopic surgeries, with arthritis has been manifested by x-ray evidence of arthritis with flexion limited to 100 degrees at worst and full extension with pain on motion, tenderness, effusion, mild crepitus, and decreased muscle strength.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a right knee injury, status post lateral meniscectomy, based upon instability have not been met or more nearly approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2016).

2.  The criteria for a rating in excess of 10 percent for right knee synovitis, status post arthroscopic surgeries, with arthritis, based upon limitation of motion have not been met or more nearly approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260-5020 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's right knee increased rating claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2003, October 2005, and December 2011.

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA and private treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Increased Rating Claims

The Veteran contends that higher disability ratings are warranted than the 30 percent and 10 percent ratings currently assigned, respectively, for his service-connected right knee injury, status post meniscectomy, based upon instability and for right knee synovitis, status post arthroscopies, with arthritis based upon limitation of motion.  The Board observes that a 10 percent rating has already been assigned effective November 19, 2001 for a tender scar associated with the Veteran's right knee surgeries.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

By way of history, the Veteran's right knee injury, status post lateral meniscectomy had been rated 10 percent disabling pursuant to the schedular criteria used to evaluate knee impairment manifested by recurrent subluxation or lateral instability since service connection was established, effective in January 1993.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  After his claim for an increased rating for that disability was received on November 29, 2001, and after the RO continued the 10 percent rating in an August 2002 decision, a January 2003 RO decision increased the assigned disability rating to 30 percent, effective November 29, 2001.  While the January 2003 RO decision identified a different Diagnostic Code than that which had previously been used to evaluate this right knee disability, a March 2010 rating decision effectuated the Board's September 2008 remand directive to restore the use of Diagnostic Code 5257.  In effect, the Veteran's right knee injury, status post lateral meniscectomy, manifested by lateral instability, has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 since his claim for increase was received on November 29, 2001.

Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VA General Counsel has held that separate ratings may be assigned for arthritis and instability under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In this case, separate disability ratings are in effect for right knee synovitis with arthritis manifested by limitation of flexion and for residuals of a right knee injury, status post lateral meniscectomy, manifested by instability.

Regarding the Veteran's right knee synovitis, the August 2002 rating decision continued a previously assigned 10 percent rating (exclusive of a period of a TTR from August 2, 2002, through September 30, 2002, for convalescence after right knee surgery) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020.  A November 2002 rating decision extended the period of a TTR through October 31, 2002, and continued the 10 percent rating, effective November 1, 2002.  In other words, the Veteran's right knee synovitis with arthritis has been rated as 10 percent disabling since receipt of his claim for increase on November 29, 2001 (exclusive of the period of a TTR from August 2, 2002, through October 31, 2002).  

Subsequently, a March 2008 rating decision recharacterized the right knee synovitis disability to include arthritis confirmed by x-ray evidence and evaluated the disability pursuant to Diagnostic Code 5260-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5260 pertains to limitation of flexion, and 5020 refers to synovitis, which in turn is rated on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5020.

The criteria for evaluating degenerative arthritis are set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id., Note 1.  In addition, the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024.  Id., Note 2.

For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  Id., Diagnostic Code 5261.  

VA General Counsel has also held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

In the discussion and analysis below, the Board addresses the medical and lay evidence pertinent to the Veteran's two service-connected right knee disabilities concurrently and the appropriate rating for each disability separately.

An October 2001 private treatment record from J. Grantham, M.D., reflects the Veteran's report of a 20-year history of right knee pain.  He described constant intermittent knee pain for the past five to ten years, exacerbated by prolonged standing, climbing, or high impact activities.  He also disclosed standing on concrete for 12 hours per day at his job, resulting in significant discomfort.  He denied any right knee locking, instability, or history of recent trauma.  Physical examination findings included right knee flexion to 120 degrees; extension to 0 degrees; trace effusion; mild tenderness to palpation diffusely around the knee on the joint line; crepitus; and normal gait.  Right knee x-ray examination revealed medial joint space narrowing and spurring.  The impression was physical and radiographic evidence of early degenerative joint disease of the right knee.

The Veteran was afforded a VA examination in March 2002.  Subjectively, he reported symptoms of right knee pain, which interfere with his sleep almost daily; stiffness; weakness; fatigability or lack of endurance; daily swelling after any activity; instability or giving way at least six times per week, resulting in some falls, the last of which occurred approximately two months earlier; and episodes of locking, the last occurring one month earlier.  He described daily flare-ups of right knee symptoms that last until he is able to get off his knee and rest for several hours.  He denied any episodes of dislocation or recurrent subluxation.  He also denied using assistive devices such as a brace, cane, or corrective shoes.  He identified restrictions with running, jumping, standing, and climbing and having to eliminate or alter activities to accommodate his right knee disability.

Objectively, right knee range-of-motion testing revealed flexion to 135 degrees with pain beginning at 105 degrees and extension to 0 degrees.  The examiner identified evidence of the Veteran's painful right knee motion to include guarding of movement and tensing muscles.  Other findings included no evidence of right knee instability on testing of medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, or medial and lateral meniscus.  Right and left leg lengths were grossly symmetrical.  The examiner observed the Veteran walked with a distinctly pronounced limp, dragging his right toe with each stop.

In June 2002, the Veteran presented to the VA orthopedics clinic, reporting a two-month exacerbation of right knee pain.  Reported examination findings included full range of motion with minimal crepitus, no gross deformity, no ligamentous laxity, and no effusion, but with tenderness laterally.  X-ray examination revealed a "gradual and slow progression" of right knee degenerative joint disease.

During evaluation one month later with a private physician, M. Zafuta, M.D., the Veteran reported right knee catching and locking with joint line tenderness.  Right knee examination findings included flexion to 130 degrees, extension to 0 degrees, moderate effusion, medial and lateral joint line tenderness, and no evidence of instability.  Radiographs documented moderate degenerative changes of the medial and lateral compartments.  The Veteran elected to undergo a right knee arthroscopy and debridement, which Dr. Zafuta performed on August 2, 2002.  An October 2002 follow-up note, documents the Veteran's report of doing well and having minimal pain.  Objectively, he had right knee flexion to 135 degrees and extension to 0 degrees, no joint line or medial collateral ligament tenderness, and no effusion.  In an October 2002 work capacity report, Dr. Zafuta indicated the Veteran could return to work with the following restrictions: no climbing, stooping, and/or twisting; walking and standing each restricted to less than four hours per shift; walking and standing combined limited to four hours per shift; and only occasional lifting and carrying restricted to 25 pounds to waist-height.

In correspondence received in October and November 2002, the Veteran indicated that he lost his job at a printing company because his right knee precluded him from performing his job duties.  In June 2016 correspondence, the Veteran's former co-worker also reported that the Veteran lost his job after his fourth knee surgery.

In January 2003, the Veteran was afforded another VA examination to evaluate the severity of his right knee disabilities.  He reported similar symptoms as he did during the March 2002 examination, but stated that they occurred with even minor activity.  He described constant, severe pain with any type of movement resulting in a flare-up of pain and swelling, occasional increase in right knee temperature without redness, inability to climb the stairs to his bedroom, and requiring a wheelchair to go shopping.  He denied episodes of dislocation or recurrent subluxation.  

Right knee range-of-motion testing revealed flexion to 110 degrees and less than full extension on active motion testing with full extension to 0 degrees on passive motion testing.  Stability testing was negative with no lateral laxity.  On right knee examination, there was mild effusion and medial and lateral joint line tenderness.  The examiner commented that pain was the major problem associated repetitive use of the right knee or during flare-ups, but weakness and fatigue were also factors in the disability.  Regarding right leg pain when walking, the examiner detailed that after walking about ten feet, the Veteran "was visibly pale and out of breath and had to sit down."  He also had "difficulty getting on the table and could not do so without the use of his arms to lift his body."  The examiner observed that the Veteran walked favoring his right leg, which gave out two times while walking and getting off the table.  The examiner characterized the Veteran's right knee degenerative joint disease status post meniscectomy and synovitis as moderate.

In August 2003, the Veteran presented to the VA orthopedic clinic for a Synvisc injection for right knee degenerative joint disease.  Physical examination of the right knee revealed medial joint line and patellar pain; no appreciable effusion, increased warmth, or redness; flexion to 130 degrees; full extension; and no ligamentous laxity.

In October 2003, the Veteran testified that following his 2002 right knee surgery, he lost his job operating a printing press, believing he became a liability to the company due to the risk of his knee giving out and causing further injury.  He testified that right knee pain limited his ability to walk and interfered with sleep. 

During a November 2003 VA examination, the Veteran described ongoing, daily right knee pain for which he was taking oxycodone; knee buckling every day unless he wears his knee brace; and increased swelling with activity.  He reported he could negotiate stairs when holding the rail and his cane.  Right knee range-of-motion findings included flexion to 120 degrees with pain on extreme flexion and full extension.  Other right knee examination findings included antalgic limp with and without a cane; swelling; pain over the medial condyle and lateral joint line; and good sensation of the lower extremity.  He had negative pivot shift and Lachman tests.  The examiner indicated he had difficulty assessing the strength of the quadriceps and conducting McMurray testing due to pain.  

A June 2004 VA rehabilitation consultation report reflects that the Veteran received instruction for stretches and exercises to address his right knee problems.  On examination, he had a mild antalgic gait on the right, active range of motion within normal limits, and mild crepitance with knee motions.  There was no swelling, redness, or warmth.  A November 2004 VA orthopedic consultation note documents the Veteran's complaint of right knee pain becoming significantly worse over the last several months.  Physical examination findings included full range of motion with no limitation of extension; overall normal mechanical alignment; stability with varus and valgus and anterior and posterior stresses; mild joint line tenderness bilaterally; neurovascular function intact; and significant antalgic gait on the right with use of a cane in the left hand.

In December 2005, the same physician who conducted the November 2003 VA examination evaluated the Veteran's knee disabilities again.  The examiner reviewed the claims file and obtained a history from the Veteran, indicating that the right knee was the same or "a little bit" worse than in November 2003.  The Veteran still used a cane for the right knee.  Examination revealed painful right knee motion with full extension and flexion to under 130 degrees; muscle strength could not be evaluated due to pain.  McMurray and Apley testing to evaluate meniscus injury was positive.  Lachman and pivot shift testing to evaluate anterior cruciate injury or laxity was negative.    

During a February 2008 VA examination, the Veteran described right knee function becoming progressively worse since onset.  Current treatment included nonsteroidal anti-inflammatory drugs (NSAIDs), intermittent and occasional use of a right knee brace and a cane, and limiting activity.  The Veteran reported functional limitations, including ability to stand for only 15 to 30 minutes and inability to walk more than a few yards.  He endorsed right knee giving way, instability, pain, weakness, swelling, and severe flare-ups occurring three to four times per week and lasting one to two days.  He denied right knee deformity, stiffness, episodes of dislocation or subluxation, locking, effusion, or inflammation.

Active and passive right knee range-of-motion testing revealed flexion to 135 degrees and [extension] to -5 degrees with pain beginning at the endpoint in each plane of motion.  Following repetitive-use testing, there was no additional loss of motion.  Other right knee examination findings included no ankylosis; painful movement with guarding; tenderness; and no grinding, instability, effusion, dislocation, or locking.  The meniscus was surgically absent.  The impression of a bilateral knee x-ray examination included mild joint space narrowing in the medial compartments of the knees, not significantly changed in the interim; faint calcification in the medial meniscus of the right knee.

A July 2010 VA examination report regarding the left knee includes right knee range-of-motion findings of flexion to 125 degrees and extension to 0 degrees with objective evidence of pain with motion.

During a February 2012 VA examination, the Veteran had right knee flexion to 120 degrees and extension to 0 degrees.  Following three repetitions, there was no further loss in range of motion.  The examiner noted that less movement than normal; painful and weakened movement; excess fatigability; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing contributed to right knee functional impairment.  However, right knee joint stability testing was normal on examination.  Other findings included 4/5 muscle strength (active movement against some resistance) and right knee tenderness.

A January 2013 VA examination report documents similar subjective complaints and objective findings as in prior examinations.  The Veteran reported constant use of a walker.  He had right knee flexion to 130 degrees with pain beginning at 130 degrees and full extension to 0 degrees.  There was no additional loss of motion following repetitive testing.  Again, right knee functional impairment was attributed to less movement than normal, weakened movement, excess fatigability, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was 4/5 for the right knee, and stability testing was reported as normal.  There was no history of recurrent patellar subluxation or dislocation.  There was no impairment of the tibia and fibula and no malunion or nonunion of the femur or leg length discrepancy.  The examiner commented that the Veteran continued to have residual pain after right knee meniscectomy and three arthroscopies and his right knee disabilities limited prolonged walking and standing more than ten minutes.

In a February 2013 addendum, the January 2013 VA examiner opined that the Veteran was unemployable based on service-connected spine, hip, and right and left knee disabilities.  The examiner cited work-related restrictions pertinent to the right (and left) knee, including gait disturbance, weakness, and limited lifting capability.

During a VA examination in April 2017, the Veteran described continued worsening of right knee symptoms with flare-ups that prevent him from getting out of bed, walking, standing, squatting, or climbing.  He continued to use a cane to prevent falls due to his knee giving out.  The examiner conducted range-of-motion testing on both knees in active and passive motion and in weight-bearing and non-weightbearing.  This is evidenced by the statement in the remarks section of the report that referenced Correia and stated that there was objective evidence of pain on passive range of motion testing of the right and left knee.  The Veteran had right knee flexion to 100 degrees with pain on motion and extension to 0 degrees.  There was also evidence of pain with weight bearing; there was no evidence of right knee pain on nonweight-bearing testing.  There was no objective evidence of crepitus.  Following repetitive use testing, there was no additional loss of range of motion.  The examiner identified pain, fatigue, and lack of endurance that contributed to right knee functional loss, including during flare-ups.  Other factors that contributed to the Veteran's right knee disability included limited motion and limitations in walking distances, climbing, standing, and squatting.  Other right knee examination findings included normal muscle strength with no atrophy, no ankylosis, no recurrent subluxation or lateral instability, no recurrent effusion, and normal stability testing.  

The examiner indicated he reviewed the claims file and summarized the severity of the Veteran's right knee disability as follows: 

severe tri-compartmental [degenerative joint disease (DJD)] of right knee with [three] failed surgeries on right knee.  This is compounded by a bad left knee with DJD and meniscal injury, DJD lumbar spine, and his morbid obesity with weight of 360 [pounds], [height] 72 [inches].  He is unable to ambulate without significant risk of fall from knee giving out and requires a cane.  He is limited in any physical job due to advanced DJD of knees and is further limited from prolonged sedentary jobs due to back pain related issues.  He is a poor candidate for knee arthroplasty due to morbid obesity and [diabetes mellitus].

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claims for disability ratings higher than those already assigned for the Veteran's right knee injury, status post lateral meniscectomy, based upon instability and his right knee synovitis, status post arthroscopies, with arthritis based upon loss of motion.

First, the Veteran's right knee injury, status post lateral meniscectomy, has been manifested by subjective reports of instability or giving way up to six times per week and resulting in falls.  Objectively, VA examination reports and VA and private treatment records document specific findings of no instability on testing.  Accordingly, although the medical evidence of record documents a stable right knee on testing, the Board finds the Veteran's current right knee injury status post lateral meniscectomy based upon lateral instability is properly rated under Diagnostic Code 5257 for lateral instability.  Moreover, although not demonstrated on examination, the Board finds that the Veteran's competent, subjective report of the right knee giving way six times per week satisfies the level of severity required for a 30 percent rating under Diagnostic Code 5257 for lateral instability.  A higher rating is not available under this Diagnostic Code.

Second, the right knee synovitis with arthritis based on loss of motion has been manifested by x-ray evidence of arthritis with flexion limited to 100 degrees at worst and full extension with pain on motion, tenderness, swelling or effusion, mild crepitus, and decreased muscle strength.  Because the Veteran's right knee synovitis with arthritis, which is rated on the basis of limitation of motion, does not meet the criteria for even a noncompensable rating for limitation of flexion or extension, a higher rating than the 10 percent rating currently assigned is not warranted for any time period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board acknowledges that a 10 percent rating may be warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  In this regard, the Board finds the RO properly assigned a 10 percent disability rating for right knee synovitis with arthritis based on painful flexion.  

However, the Board is precluded from assigning a separate compensable rating on the basis of painful extension because such rating has already been assigned for painful flexion.  See January 2003, August 2006, March 2008, and March 2010 Rating Decisions.  Here, assigning a separate rating for painful extension is not warranted because the assignment of two separate ratings based upon painful motion would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Thus, the claim for rating in excess of 10 percent for right knee synovitis with arthritis based upon limitation of motion must be denied.

The Board has considered whether higher or separate ratings than the 30 and 10 percent ratings currently assigned are warranted under any other potentially applicable diagnostic code related to the Veteran's service-connected right knee disabilities.  However, the Veteran is not shown to have, and has not alleged having, right knee ankylosis, dislocation of semilunar cartilage, or impairment of the tibia and fibula.  Therefore, a separate or higher rating for right knee disability is not warranted under Diagnostic Codes 5256, 5258, 5259, or 5262.  In addition, while higher disability ratings are available for malunion of the femur with moderate or marked knee disability (warranting a 20 or 30 percent rating, respectively), the evidence does not demonstrate that the Veteran has a femur disability.  Accordingly, a separate or higher rating under Diagnostic Code 5255 is not warranted.     

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes they are not warranted for any time period (exclusive of the period of a TTR for convalescence for right knee synovitis with arthritis from August 2, 2002, through October 31, 2002) because the evidence of record does not support higher ratings than those assigned for right knee injury, status post meniscectomy, on the basis of instability, or for right knee synovitis with arthritis at any time during the appeal period.  Therefore, the assigned ratings for each right knee disability are proper throughout the appeal period, and higher ratings than those assigned for each right knee disability are denied.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of locking, swelling or effusion, and giving way or instability, are contemplated by the schedular rating criteria.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  In this regard, while the Veteran's right knee instability is rated 30 percent disabling based on his subjective reports, the Board emphasizes that objective medical evidence has documented stability of the right knee on testing.  In summary, no analysis regarding referral for an extraschedular rating is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, a December 2013 rating decision granted a TDIU effective April 29, 2009, and a May 2017 rating decision granted an earlier effective date of November 29, 2001, for a TDIU.  Therefore no further discussion of a TDIU is necessary.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher or separate right knee disability ratings than those assigned for right knee injury, status post meniscectomy, based upon instability and for right knee synovitis with arthritis based upon limitation of motion, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a right knee injury, status post lateral meniscectomy, based upon instability is denied.

Entitlement to a rating in excess of 10 percent for right knee synovitis, status post arthroscopic surgeries, with arthritis, based upon limitation of motion is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


